Affirmed and Memorandum Opinion filed October 24, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00005-CR

                           DAVID FRIAS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 67842

                 MEMORANDUM                     OPINION


      Appellant David Frias challenges his conviction for possession of a
controlled substance on the grounds the evidence was illegally seized. In two
issues appellant argues the trial court erred in denying his motion to suppress the
evidence because the arresting officer did not have probable cause to arrest
appellant for public intoxication. We affirm.
                                    I. BACKGROUND

      Appellant entered a plea of guilty to the offense of possession of cocaine.
The cocaine was discovered during a search incident to appellant’s arrest for public
intoxication. Prior to pleading guilty, appellant filed a motion to suppress in which
he argued that the cocaine was seized pursuant to an illegal detention in violation
of the United States and Texas Constitutions. The trial court held a hearing on
appellant’s motion at which the following facts were developed.

      On November 17, 2012, at approximately 11:30 in the morning, Alvin
Police Officer James Edward heard a report on the radio of a yellow Hummer SUV
engaged in reckless driving. While patrolling Alvin for the reckless driver, Officer
Edwards heard another report on the radio from Emergency Medical Services
technician Brittany Robinson that she had narrowly avoided an accident with a
yellow Hummer when it ran a stop sign. Officer Edwards eventually found the
yellow Hummer and stopped the vehicle.

      Officer Edwards asked the driver and two passengers to exit, and arrested
the driver for reckless driving.     When speaking with appellant, who was a
passenger, Officer Edwards noticed appellant had red glassy eyes, slurred speech,
and smelled strongly of alcohol. When Officer Edwards searched the vehicle, he
observed several empty beer cans and empty cartons, which ordinarily contain beer
cans. Officer Edwards testified that he arrested appellant because, in appellant’s
intoxicated state, he was a danger to himself. Officer Edwards could not permit an
intoxicated individual to remain alone on the side of a public road.          At the
conclusion of the hearing, the trial court denied appellant’s motion to suppress. In
two issues, appellant argues Officer Edwards did not have probable cause to arrest
him for public intoxication.



                                          2
                                II. STANDARD OF REVIEW

      We review a trial court’s ruling on a motion to suppress under a bifurcated
standard, affording almost total deference to the court’s determination of historical
facts that depend on credibility and demeanor, but reviewing de novo the court’s
application of law to the facts. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim.
App. 1997). When, as in this case, there are no findings of fact in the record, we
uphold the trial court’s ruling on any theory of law applicable to the case and
presume the court made implicit findings in support of its ruling if those findings
are supported by the record. State v. Ross, 32 S.W.3d 853, 855–56 (Tex. Crim.
App. 2000).

                               III. MOTION TO SUPPRESS

      A police officer may make a warrantless arrest if (1) there is probable cause
to believe that an offense has been committed or is being committed and (2) the
arrest falls within one of the statutory exceptions to the warrant requirement
specified in articles 14.01 through 14.04 of the Texas Code of Criminal Procedure.
Stull v. State, 772 S.W.2d 449, 451 (Tex. Crim. App. 1989). When an officer is
confronted with a person intoxicated in a public place, his determination as to
probable danger that may befall the individual is not reviewed under the same
standard used in a judicial determination of guilt. Britton v. State, 578 S.W.2d
685, 689 (Tex. Crim. App. 1978). Probable cause for a warrantless arrest exists
when a police officer has reasonably trustworthy information, considered as a
whole, that is sufficient to cause a reasonable, prudent officer to believe that a
particular person has committed or is committing an offense. See Hughes v. State,
24 S.W.3d 833, 838 (Tex. Crim. App. 2000). A reviewing court is to consider the
totality of the circumstances when determining whether the facts were sufficient to
give the officer probable cause to arrest the defendant. Chilman v. State, 22

                                         3
S.W.3d 50, 56 (Tex. App.—Houston [14th Dist.] 2000, pet. ref’d). Once a suspect
is validly arrested, he may be properly searched incident to the arrest. Busby v.
State, 990 S.W.2d 263, 270 (Tex. Crim. App. 1999).

        Appellant argues that Officer Edwards did not have probable cause to arrest
him for public intoxication because the State failed to show that appellant was a
danger to himself or others. The offense of public intoxication occurs when an
individual (1) appears in a public place while intoxicated and (2) is so intoxicated
that he might endanger himself or another. See Tex. Penal Code § 49.02(a). The
danger need not be immediate or apparent; it is sufficient if the defendant places
himself or others in potential danger. See Dickey v. State, 552 S.W.2d 467, 468
(Tex. Crim. App. 1977).      The only question is whether, under the facts and
circumstances within the officer’s knowledge, he had reasonably trustworthy
information that would warrant a prudent person in believing that the defendant or
others were facing potential danger. Britton, 578 S.W.2d at 689; see e.g., White v.
State, 714 S.W.2d 78, 79 (Tex. App.—San Antonio 1986, no pet.) (probable cause
to arrest for public intoxication existed because of the dangers inherent in a parking
lot).

        In this case, appellant was a passenger in a vehicle that had been reported
driving recklessly and had failed to stop at a stop sign, narrowly avoiding an
accident.    In Britton, in a similar situation, the Court of Criminal Appeals
determined that the passenger of a vehicle that had blocked traffic was in sufficient
danger to warrant probable cause to arrest the passenger for public intoxication.
Britton, 578 S.W.2d at 689. The court determined that even though Britton was
not the driver of the vehicle, the arresting officer ―could have reasonably
concluded that appellant was placed in a position of danger by sitting in a car
blocking two lanes of traffic. It is reasonable to assume that had appellant not been

                                          4
intoxicated he would have urged the driver to correct the situation or removed
himself from the vehicle.‖ Id.

      Similarly, in this case, appellant was intoxicated and a passenger in a vehicle
that was driving recklessly. Appellant argues that, under a Texas constitutional
analysis, Officer Edwards cannot rely on the facts surrounding the reckless driving
because he did not personally observe the reckless driving. However, an officer
may rely on reasonably trustworthy information provided by another person in
making the overall probable cause determination. State v. Woodard, 341 S.W.3d
404, 412 (Tex. Crim. App. 2011).

      After Officer Edwards stopped the vehicle, and arrested the driver, appellant
was not able to drive away. It was reasonable for Officer Edwards to assume that
appellant was placed in a position of danger while riding with the reckless driver
and that if he had not been intoxicated he would have urged the driver to correct
his recklessness, or attempted to remove himself from the vehicle. Further, it was
dangerous for appellant, in his state of intoxication, to be abandoned on the side of
the road with no transportation.       The facts and circumstances surrounding
appellant’s arrest justify the trial court’s conclusion that Officer Edwards had
probable cause to arrest appellant for public intoxication. Therefore, the trial court
did not abuse its discretion in denying appellant’s motion to suppress.

      We overrule appellant’s issues and affirm the judgment of the trial court.


                                       /s/       John Donovan
                                                 Justice


Panel consists of Justices Christopher, McCally, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).


                                             5